DETAILED ACTION 
The office action is in response to the application filled on 12/19/2019.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent 10554141. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of US Patent 10554141 discloses all the limitations of the instant application.
Instant Application 16726678
U.S. Patent 10554141
Claim 1. An apparatus comprising:

an isolated power converter having an input connected to an input dc power source, a first output and a second output; and

a non-isolated power converter having an input connected to the second output of the isolated power converter, wherein the first output of the isolated power converter and an output of the non-isolated power converter are connected in series.

2. The apparatus of claim 1, wherein:

the non-isolated power converter is a four-switch buck-boost converter; and

the isolated power converter is an inductor-inductor-capacitor (LLC) resonant converter.

3. The apparatus of claim 1, wherein the isolated power converter comprises:

a first secondary winding, a first resonant tank, a first secondary switch network and a first output capacitor connected in cascade; and

a second secondary winding, a second resonant tank, a second secondary switch network and a second output capacitor connected in cascade. 4, The apparatus of claim 3, wherein:

the non-isolated power converter is connected between the second output capacitor and a third output capacitor, and wherein the first output capacitor and the third output capacitor are connected in series and further connected to a load.

5. The apparatus of claim 3, wherein:

a power delivered by the second secondary switch network is a fraction of a power delivered by the first secondary switch network.

6. The apparatus of claim 3, wherein the second secondary switch network comprises: a first switch and a second switch connected in series between two terminals of the second output capacitor; and a first capacitor and a second capacitor connected in series between the two terminals of the second output capacitor, and wherein the second secondary winding is coupled to a common node of the first switch and the second switch, and a common node of the first capacitor and the second capacitor, respectively.

7. The apparatus of claim 1, wherein:

the isolated power converter is an LLC resonant converter configured to operate at a switching frequency approximately equal to a resonant frequency of the LLC resonant converter.

8. The apparatus of claim 1, wherein:

the isolated power converter is configured as an unregulated power converter.

9. The apparatus of claim 1, wherein the isolated power converter comprises a transformer comprising:

a primary winding connected to the input of the isolated power converter through a primary switch network;



a second secondary winding coupled to the second output of the isolated power converter.

10. The apparatus of claim 1, wherein the isolated power converter comprises a transformer comprising:

a primary winding connected to the input of the isolated power converter through a primary switch network;

a first center-tapped secondary winding coupled to the first output of the isolated power converter; and

a second center-tapped secondary winding coupled to the second output of the isolated power converter. 

11. A system comprising:

a first power delivery route comprising a switch network, a transformer, a first rectifier and an output filter; and

a second power delivery route comprising the switch network, the transformer, a second rectifier and a non-isolated power converter.

12. The system of claim 11, wherein:

a power flowing through the second power delivery route is a fraction of a power flowing through the first power delivery route.

13. The system of claim 11, wherein:

a first terminal of the output filter is connected to a positive terminal of a load;

a second terminal of the output filter is connected to a first output terminal of the non- isolated power converter; and

a second output terminal of the non-isolated power converter is connected to a negative terminal of the load.

14. The system of claim 11, wherein:

the switch network, the transformer, the transformer, the first rectifier and the second rectifier form a dual-output isolated power converter.

15. The system of claim 11, wherein:

the non-isolated power converter is a buck-boost power converter. 

16. A system comprising:

a primary switch network configured to be connected to a power source;

a transformer having a first secondary winding, a second secondary winding and a primary winding, the primary winding being connected to the primary switch network; a first rectifier connected to the first secondary winding through a first resonant tank; a second rectifier connected to the second secondary winding through a second resonant tank;

an output filter connected to the first rectifier; and

a power converter connected to the second rectifier, wherein outputs of the output filter and the power converter are connected in series.

17. The system of claim 16, wherein:


18. The system of claim 16, wherein: a power flowing through the second rectifier is a fraction of a power flowing through the first rectifier.

19. The system of claim 16, wherein: the primary switch network is a full-bridge.

20. The system of claim 16, wherein: the power converter is a buck-boost converter.
Claim 1.  1. An apparatus comprising: an isolated power converter coupled to an input dc power source, wherein the isolated power converter comprises: a first switch network coupled to a first transformer winding; and a second switch network coupled to a second transformer winding, wherein the first transformer winding is electrically isolated from the second transformer winding; and a non-isolated power converter coupled to the second switch network of the isolated power converter, wherein a current flowing through the non-isolated power converter is a fraction of a current flowing through the isolated power converter, and wherein the non-isolated power converter is coupled between the second transformer winding and a first input capacitor of the isolated power converter, and the first switch network is coupled between the first transformer winding and a second input capacitor of the isolated power converter, and wherein the first input capacitor and the second input capacitor are connected in series.
2. The apparatus of claim 1, wherein: the non-isolated power converter is a four-switch buck-boost converter; and the isolated power converter is an inductor-inductor-capacitor (LLC) resonant converter.
3. The apparatus of claim 1, wherein: a first terminal of the second input capacitor is connected to a first terminal of the input dc power source; a second terminal of the second input capacitor is connected to a first terminal of the first input capacitor; and a second terminal of the first input capacitor is connected to a second terminal of the input dc power source, wherein a voltage potential at the 
4. The apparatus of claim 1, wherein: the first transformer winding and the second transformer winding are on a primary side of a transformer and magnetically coupled to a secondary side winding.
5. The apparatus of claim 1, wherein: the non-isolated power converter is configured to operate at a buck converter mode in response to a first input voltage and operate at a boost converter mode in response to a second input voltage, wherein the first input voltage is higher than the second input voltage.
6. The apparatus of claim 1, wherein: a power delivered by the second switch network is a fraction of a power delivered by the first switch network.
7. A system comprising: an isolated resonant converter comprising: a first resonant tank coupled to a first switch network, wherein the first resonant tank comprises a first series resonant inductor and a first series resonant capacitor, and wherein the first series resonant inductor and the first series resonant capacitor are connected in series and between the first switch network and a first primary side winding; and a second resonant tank coupled to a second switch network, wherein the second resonant tank comprises a second series resonant inductor and a second series resonant capacitor, and wherein the second series resonant inductor and the second series resonant capacitor are connected in series and between the second switch network and a second primary side winding, and wherein the first primary 
8. The system of claim 7, wherein the non-isolated converter is a buck-boost converter, and wherein: the buck-boost converter is configured to operate at a buck converter mode in response to a first input voltage; and the buck-boost converter is configured to operate at a boost converter mode in response to a second input voltage.
9. The system of claim 8, wherein: the first input voltage is greater than the second input voltage.
10. A method comprising: configuring a non-isolated converter of a hybrid converter to operate at a buck converter mode in response to a first input voltage, wherein the hybrid converter comprises an isolated converter and the non-isolated converter, and wherein: the isolated converter comprises a first switch network, a first input/output capacitor connected to the first switch network, a second switch network and a second input/output capacitor coupled to the second switch network, and wherein the non-isolated converter is connected between the second switch network and the second input/output capacitor, and wherein the first input/output capacitor and the second input/output capacitor are connect in series; a current flowing through the non-isolated converter is a fraction of a current flowing through the hybrid converter, and an input/output voltage of the non-isolated converter is a 
11. The method of claim 10, wherein: the isolated converter is an inductor-inductor-capacitor (LLC) resonant converter; and the non-isolated converter is a buck-boost converter.
12. The method of claim 11, further comprising: regulating the output voltage of the hybrid converter through configuring the buck-boost converter to operate at the buck converter mode when an input voltage of the hybrid converter is higher than a threshold and configuring the buck-boost converter to operate at the boost converter mode when the input voltage of the hybrid converter is lower than the threshold.
13. The method of claim 10, wherein: configuring the isolated converter to operate in an unregulated mode; and regulating the output voltage of the hybrid converter through the non-isolated converter.
14. The method of claim 10, wherein: the first input voltage is greater than the second input voltage.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK DEMISSE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AFEWORK  DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838